Case 1:19-cv-04318-NRB Document 35 Filed 07/09/19 Page 1 of 2

SEWARD & KISSEL LLP

ONE BATTERY PARK PLAZA
NEW YORK, NEW YORK 10004

MARK D. KOTWICK TELEPHONE: (212) 574-1200 901 K STREET, NW
PARTNER FACSIMILE: (212) 480-8421 WASHINGTON, DC 20001
(212) 574-1545 WWW.SEWKIS.COM TELEPHONE: (202) 737-8833
kotwick@sewkis.com FACSIMILE: (202) 737-5184
July 9, 2019
BY ECF AND FAX

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Fan Engine Securitization Limited, et al. v. Deutsche Bank Trust Company Americas,
as Trustee, Senior Trustee, Operating Bank and Security Trustee (19-cv-04318)

Dear Judge Buchwald:

We represent defendant Deutsche Bank Trust Company Americas, as Trustee, Senior
Trustee, Operating Bank and Security Trustee (in such capacities, “DBTCA”) and write in
response to Plaintiffs’ July 8, 2019 letter to the Court [ECF No. 34].

Notwithstanding Plaintiffs’ suggestion in their letter that they are not are seeking a
determination whether DBTCA itself breached the Indenture, the breach of contract claim in the
Complaint [ECF No. | at 24-25] is pled only against DBTCA.

Rather than simply acknowledge this and agree to strike the offending portion of their
motion [ECF No. 28 at 1, 5], Plaintiffs attempt to walk back their motion by tweaking their
proposed Order, leaving it inconsistent with their motion, creating uncertainty as to the scope of
the motion, the need for DBTCA to file opposition papers and the res judicata effect of any
decision of the Court.

Plaintiffs’ efforts should not be countenanced by the Court, and the record should be
made clear that Plaintiffs are not seeking any relief that implicates whether there was a breach of
the Indenture (which would necessarily implicate DBTCA).

We appreciate Your Honor’s consideration of this request and can be available at the
Court’s earliest convenience to discuss this matter in advance of the current July 25 deadline for
responding to the summary judgment motion.

 
Case 1:19-cv-04318-NRB Document 35 Filed 07/09/19 Page 2 of 2
Hon. Naomi Reice Buchwald

July 9, 2019
Page 2

Respectfully submitted,

que D Metaeche fray

Mark D. Kotwick

ce: All Counsel (by ECF)
SK 00211 3381 8327368 v2
